43 N.Y.2d 683 (1977)
In the Matter of the Claim of David L. Hawthorne, as Administrator of The Estate of Frederick Hawthorne, Deceased, Respondent,
v.
Peartrees, Inc., et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued October 7, 1977.
Decided November 15, 1977.
Philip J. Caputo for Peartrees, Inc., and another, appellants.
William F. Fischer, Jr., and Martin Krutzel for O'Keefe Auto Service Corporation and another, appellants.
David Hirschhorn for David L. Hawthorne, respondent.
Louis J. Lefkowitz, Attorney-General (Morris N. Lissauer, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (56 AD2d 961).